SHAHOOD, J.
Based on Holsman v. Cohen, 667 So.2d 769, 771 (Fla.1996), and Administrative Order No. VII-01-B-10,1 appellant, Richard Walker, was tried in County Court, by a Circuit Court Judge, acting as a County Court judge, on a temporary, regular basis. Hence, this court is without jurisdiction to hear this appeal under rule 9.030(b)(1)(A), Florida Rules of Appellate Procedure (2002) and section 924.08, Florida Statutes (2000)(appeaJs from final judgments in misdemeanor eases tried by county courts shall be to the circuit court). Accordingly, this appeal is transferred to the appropriate court (Seventeenth Judicial Circuit) under rule 9.040(b)(l)(if a proceeding is commenced in an inappropriate court, that court shall transfer the cause to an appropriate court).
In as much as we are without jurisdiction to hear this appeal, we decline to address any other issues raised by appellant.
Appeal transferred to Circuit Court.
STEVENSON and MAY, JJ„ concur.

. The Administrative Order temporarily assigned Judge Cohen to County Court to hear and dispose of all matters which may come before him during the period of March 1, 2001 through March 30, 2001. The Amended Information filed in County Court was dated March 26, 2001.